DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 5 May 2022.
Claims 1 and 3-7 have been amended.
Claims 1-9 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 rejections previously raised, these rejections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 and 103 rejections previously raised, these rejections are respectfully maintained.

Response to Arguments
Applicant’s arguments file don 5 May 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that the claims illustrate a technical improvement.  Examiner respectfully disagrees.  Improvements to how initiatives for compliance metering and reporting are performed does not illustrate a technical solution to a technical problem.  The claims have been analyzed and determined to both recite and be directed to an abstract idea.  The additional elements set forth in the claims do not meaningfully limit the implementation of the abstract in order to integrate the abstract idea into a practical application, nor do they amount to significantly more.  The additional elements of the claims do not play a significant part in permitting the claimed methodology to be performed but instead function solely as an obvious mechanism for permitting the solution to be achieved more quickly.  The 101 rejection is respectfully maintained.
Regarding the 103 rejection, applicant argues that the amendments overcome the rejections.  Examiner respectfully disagrees.  
Specifically Applicant argues that Black is concerned with generating reports without consideration for accessing or utilizing calendar and scheduling information and does not extract calendar or scheduling information from email service accounts.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Black in at least [0035-0036] describes the ability to pull data from any system or module including databases that may store HR demographics data as well as calendaring information and in at least Fig. 5 and at least [0081-0088] illustrates and describes correlating employee personal records and demographic information for a company. The broadest reasonable interpretation of the data pulled and employee records encompasses calendar and scheduling information as described in the previous limitation’s citation.
Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Bushman fails to overcome the deficiencies of the primary references because it is not analogous.  Examiner respectfully disagrees. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bushman illustrates a system and method for data analysis and display, the claimed invention  is directed to a method for gathering, scoring, reporting and displaying metric, i.e. analytic, data.  Thus the cited reference is considered to be in the same field of endeavor, analytic data reporting and outputting. The 103 rejection is respectfully maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  
Claims 1-9 are directed to an abstract idea for metering and reporting on the compliance and demographic balance of an organization by determining a demographic measure, processing data/generating a score or combination of scores and reporting the results.  These limitations, as drafted, illustrate processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  But for the mobile communication device and by an apparatus language, the claims encompass a user simply making observations and evaluations in their mind, e.g. correlating data, generating/determining scores, reporting.  The mere nominal recitation of a generic computer, apparatus or processing means does not take the claims out of the mental processes grouping.  Thus, the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a mobile communication device, accessing databases, extracting information/data, displaying a score, processing and storing data, communicating via an API and notifying terminals/users.  The accessing, extracting, displaying, storing, communicating and notifying are all recited at a high level of generality and amount to mere data gathering, storage or transmission, which are forms of insignificant extra solution activity.  The apparatus and processor means merely apply the determining, correlating, generating and reporting steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic processor means.  The same analysis applies here in 2B and does not provide an inventive concept.
For the steps that were considered extra solution activity in step 2A, these have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification in at least [0214-0220] describes that the processor is part of an apparatus and is a generic computer.  There is no indication that the processor, communication device or apparatus are anything other than generic off the shelf computer components and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data are well-understood, routine and conventional activities when claimed in a merely generic manner, as they are here.  Claim 3 includes the all of the limitation of the parent claim from which it depends and thus recites the same abstract idea that is merely narrowed by describing that the data is collected from individuals.  For these reasons, there is no inventive concept set forth and Claims 1-9 are not patent eligible.
Claims 7-9, as recited, are directed towards computer program products comprising computer usable mediums.  These claims are not found in one of the four statutory categories of invention. The broadest reasonable interpretation of a claim drawn to a computer or machine readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer readable medium” or “computer program product”. In this instance, the specification in at least [0217-0220] describes that programs that implement the methods may be stored and transmitted using a variety of media and refers to any medium including transmission media.   As a result, claims 7-9 encompass within their scope signals per se and are thus not statutory.  See in re. Nuijten, 500 F.3rd 1346, 1356-57. To overcome the rejection, the claim must not encompass a signal or transmission type medium, such as by specifying non-transitory or storage mediums in the specification and claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 2009/0182602) in view of Bushman et al. (US 2014/0074896).
As per Claim 1 Black teaches:
A method of metering and reporting on the compliance of an organisation to government, corporate and/or legal requirements by way of determining a demographic measure of an organisation/business activity, process or function wherein the business activity, process or function comprises a plurality of active participants where each active participant has a corresponding computing device (Black Abstract and at least [0025] illustrate and describes methodology for employee demographic reporting compliance for a company using a system such as that illustrated in at least Fig. 1), the method comprising the steps of: 
accessing a personal organisation database that is in operative communication with the corresponding computing device of at least one or each participant and extracting calendar and/or scheduling information on at least one or each participant from information of respective participants from the database (Black [0035-0036] describes the ability to pull data from any system or module including databases that may store HR demographics data as well as calendaring information) ; 
accessing a centralised human resource database of demographic information on respective participants (Black [0035-0036] describes the ability to pull data from any system or module including databases that may store HR demographics data as well as calendaring information); 
correlating the personal organisation database records with the demographic information (Black in at least Fig. 5 and at least [0081-0088] illustrate and describe correlating employee personal records and demographic information for a company); 
reporting the generated information corresponding to a participation metric for the business process or function based on the correlated records and information of each participant (Black Fig. 5 and at least [0081-0088] illustrate and describe generating an employee demographics report, e.g. participation metrics); 
displaying the generated score of one or a combination of participants on at least one of the mobile communication devices (Black Fig. 5 and at least [0081-0088] describes the ability to display reported metrics for participants being evaluated in the demographics report).  
Black does not explicitly recite that the computing devices are mobile communication devices, that the personal data is from an email account, or that a score corresponding to a participation metric is generated.
However, Bushman teaches a system and method for data analysis and display, specifically for providing data for an organization.  Bushman further teaches:
a mobile communications device of at least one or each participant and extracting calendar and/or scheduling information on at least one or each participant from an email service account of respective participants from the database (Bushman [0032, 0046, 0057-0058, 0067, 0075, 0095] describe utilizing mobile devices or smart phones to interact with the system which gathers information about individuals from email and other applications on the device)
generating a score for one or a combination of a participant; a meeting; a manager; a department; an organization (Bushman in at least [0047] and Fig. 2 illustrates and describes utilizing a community activity section to view overall usage, i.e. participation and generating scores for individuals or combined scores, [0073, 0081-0083] at Fig. 7 further illustrates and describes generating metrics related to demographics); 
Therefore, it would be obvious to one of ordinary skill in the art to modify the system and ability to evaluate participation using demographic measures to include the techniques for utilizing mobile devices and generating specific scores because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By utilizing wireless devices to interact with the system and by generating specific scores corresponding to a participation metric and a demographic analysis of compliance, the combination enables a quantitative analysis of data that can be easily understood by any user and can be obtained and disseminated to individuals simply from their mobile devices.
As per Claim 2 the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.  Black does not teach but Bushman further teaches:
extracting survey data from end point users associated with the extracted personal demographic information (Bushman [0045, 0092-0095] describes gathering and obtaining data from user surveys);
Bushman is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claim 3 Black further teaches:
wherein one or more of the calendar and scheduling information extracted corresponds to a selected number of individuals employed with the organization (Black Abstract and at least Fig. 5 and [0081-0088] illustrate and describe how the pulled information and calendaring information corresponds to a set number of organization employees).
Black does not teach but Bushman further teaches that information is gathered from electronic mail service accounts in at least [0032, 0046, 0057-0058, 0067, 0075, 0095] and is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claims 4-9 the limitations are substantially similar to those set forth in Claims 1-3 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1-3 above.  Black further teaches in at least Fig. 1 and [0025-0027] apparatus including processing means and computer readable media storing executable instructions for implementing the claimed methodology.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                             /STEPHANIE Z DELICH/                             Primary Examiner, Art Unit 3623